DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 15, the recitation “the region” should be “a region”. In line 16, the recitation “that region” should be “said region”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,580,174 (Houck).
With respect to claim 1: Houck discloses an arrangement (drawer slide assembly 10) for guiding at least one moveable furniture part, in 5particular at least one furniture door or at least one drawer (drawer 12), relative to a stationary furniture part (cabinet 14), 
With respect to claim 3: See Houck Fig. 3. The relied upon configuration is the reverse of what is shown. The bracket 60 is attached to the cabinet 14, and the track member 20/roller 30 is attached to the drawer 12. 

With respect to claim 4: In the rejection of claim 3 above, the portion of bracket 60/groove 80 that contacts the roller 30 is relied upon for the claimed “contact portion”. That is capable of being replaced by providing a new bracket 60. While this may not be disclosed by Houck, here is nothing in Houck precluding a new bracket 60 or the possibility of replacing the bracket 60. 
With respect to claim 7: Houck discloses wherein the at least one track 25is substantially irreversibly deformable thereby forming the depression at the at least one parking position of the at least one load-transmitting rolling body (the ramp 102 stays as formed) and/or wherein the at least one load-transmitting rolling body is moveable with the application of a force out of the depression formed in the region of the at least one parking position in the at least one track (when a user opens the drawer 12).
With respect to claim 9: Houck discloses wherein the at least one track (groove 80) is at least region-wise of a concave configuration in cross-section (Houck Fig. 3) and/or wherein the at least one load-transmitting rolling body has a peripheral 10surface which is at least region-wise of a convex configuration in cross- section (Houck Fig. 3).
With respect to claim 10: See Houck Fig. 3. The relied upon configuration is the reverse of what is shown. The bracket 60 is attached to the cabinet 14, and the track 
With respect to claim 12: Houck discloses an article of furniture comprising at least one moveable furniture part, 25in particular at least one furniture door or a drawer (drawer 12), a stationary furniture part (cabinet 14), and the arrangement as set forth in claim 1 for guiding the at least one moveable furniture part relative to the stationary furniture part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,580,174 (Houck) as applied to claim 1 above, and further in view of US 5,417,496 (Hobbs).
With respect to claims 2 and 6: Houck Col. 4 discloses the roller 30 may be formed of injection molded plastic, but could be constructed of other materials. Houck Col. 4 discloses the track member 20 is preferably constructed of a sturdy, rigid light-weight material. The material may be steel. Houck’s disclosure is open to varying the materials of the roller 30 and track member 20.
In Hobbs’ slide apparatus 10, the depressions A-F in slide members 214 and 216 are formed by hardened steel ball bearings 252 that are embedded into the adjacent softer metal used in the slide members. See Col. 1 lines 53-64 and Col. 6 line 38 to Col. 8 line 65. Hobbs Cols. 7-8 teach that the steel ball bearings do not lose their shape and provide good sliding support. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make Houck’s roller 30 from hardened steel and to make Houck’s track member 20 from a relatively softer metal than the hardened steel, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

One would be motivated to select those materials because the hardened steel does not lose its shape and provides good support, which is desirable for the roller 30. Further, not having to form the slot 100 saves time and may make the track member 20 stringer. With hardened steel selected for the roller 30, it is obvious to pick a relatively softer metal for the track member 20 so that the ramp 102 can be formed. 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,580,174 (Houck).
With respect to claim 4: In the rejection of claim 3 above, the portion of bracket 60/groove 80 that contacts the roller 30 is relied upon for the claimed “contact portion”. Houck Cols. 4-5 discloses the bracket 60 is preferably constructed of a sturdy, rigid light-weight material. The material may be steel. Houck does not specify the thickness of the bracket 60.
OFFICIAL NOTICE is taken that it is known in the slide assembly art to have track members (rails) formed of metal having a thickness of 1 to 8 mm (0.039 to 0.315 in). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the material forming the bracket 60 to have a thickness between 1 and 8 mm, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 

With respect to claim 5: In the rejection of claim 3 above, the portion of bracket 60/groove 80 that contacts the roller 30 is relied upon for the claimed “contact portion”. Houck’s bracket 60 is relied upon for the claimed “guide rail”. 
See Houck Figs. 1-3. The bracket 60 includes a bottom support 166 for attachment to the drawer 12, a side wall 168 positioned adjacent the side wall of the drawer 12, and an upper track roller retaining portion 170. The track roller retaining portion 170 is what defines the groove 80. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the track roller retaining portion 170 separate from the side wall 168 and bottom support 166, because it has been held that constructing a formerly one piece structure in various elements involves only routine skill in the art.
One would be motivated to make such a modification so that different track roller retaining portions 170 can be provided, to accommodate various shapes/sizes/models of rollers 30. One would be motivated to make such a modification to enable attachment to different size/shape/types of drawers 12, by providing different configurations of support 166/side wall 168. IE - such a modification enables adaptation of the apparatus to various configurations of roller and drawers. 
With the track roller retaining portion 170 formed separately from the side wall 168 and bottom support 166, it is obvious for there to be some structure that physically attaches the side wall 168/bottom support 166 to the track roller retaining portion 170. E.G., Houck discloses the use of screws 23. It is obvious to use screws 23 to attach the 
Everything following “preferably wherein” in claim 5 line 3 is preferred, but not required. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,580,174 (Houck) as applied to claim 1 above, and further in view of CH 696416 A5 (Mueller).
With respect to claim 8: Mueller Figs. 2 and 4 show a steel strip 17 combined with a running rail leg 8 of a running rail body, to prevent the damage shown in Mueller Fig. 1a. In Mueller Fig. 5, the elevation 34 defines an end stop. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Houck’s invention to include Mueller’s steel strip 17, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to prevent damage to Houck’s slide assembly in a similar manner as in Mueller’s invention. 
As modified, the material of Houck’s bracket 60 at the ramp 102 is the claimed “first material portion”. As modified, the steel strip 17 added to Houck’s bracket 60 is the claimed “second material portion”. 

s 10- is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,580,174 (Houck) as applied to claim 1 above, and further in view of US 2017/0260789 A1 (Gabl).
With respect to claim 10: Gabl discloses a guide arrangement for door leaves that provides a folding-sliding motion. The primary purpose of Gabl’s invention is to provide a system that automatically spreads apart the two hinge-connected door leaves 1 and 2 after the two door leaves 1 and 2 have been pulled out from a slot 28 of a cabinet 3 in a folded configuration. 
A carriage 8 is coupled to door leaf 1, and a carrier 29 is coupled to door leaf 2. During the folding and unfolding motion across the front of the cabinet 3 (Figs. 2a-4b and 11a-11b), carriage 8 moves along a rail 7 that is parallel to the front of the cabinet 3. During the sliding in and out of the slot 28 (Figs. 5a-10b), the carriage 8 moves along a guiding rail 24 that is parallel to the side wall 27 of the cabinet 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put Houck’s ramp 102 in Gabl’s guiding rail 24, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to guide the folded door leaves 1 and 2 into a fully closed position with the slot 28, similarly to how Houck’s ramp 102 guides the drawer 12 into a fully closed position in Houck’s cabinet 14. 
As modified, Gabl’s carrier 29 makes obvious the claimed “at least one carrier”. 
With respect to claim 11: By making the same combination/modification as in the rejection of claim 10, Gabl’s rail 7 makes obvious the claimed “transverse rail”. Gabl’s carriage 8 makes obvious the claimed “at least one carriage”.
With respect to claim 12: By making the same combination/modification as in the rejection of claim 10, Gabl’s door leaves 1 and 2 makes obvious the claimed “moveable furniture part”. Gabl’s cabinet 3 makes obvious the claimed “stationary furniture part”. The door leaves 1 and 2 combined with the cabinet 3 make obvious the claimed “article of furniture”. 
With respect to claim 13: In the combination, door leaves 1 and 2 makes obvious the claimed “folding-sliding door” (see Gabl [0032]). The storage volume of Gabl’s cabinet 3 (bounded by walls 25, 26, 39, 40, and 41) makes obvious the claimed “internal space”. Gabl’s slot 28 makes obvious the claimed “side compartment”. The “closed position” is shown in Gabl Fig. 1. The “open position” is shown in Gabl Fig. 8c.
With respect to claim 14: The portion of Gabl’s arrangement that includes guiding rail 24, and performs the sliding in and out of the slot 28, meets “wherein the 10arrangement for guiding the at least one furniture door extends at least portion-wise in a depth direction of the at least one side compartment” as claimed. 
As modified, Houck’s ramp 102 is applied to the guiding rail 24 to correspond to the position of the door leaves 1 and 2 shown in Gabl Fig. 8c because Houck’s ramp 102 is intended to move the drawer 12 into a retracted position within cabinet 14. In Gabl’s invention, the position of Fig. 8c, the door leaves 1 and 2 are retracted and housed with the slot 28 similarly to how Houck’s closed position has the drawer 12 retracted and housed within the cabinet 14. This meets “and the at least one parking position of the at 
The position of Gabl Fig. 4c and/or 5c meets “15preferably wherein the at least one track has a further parking position for the at least one load-transmitting rolling body which corresponds to a position of the at least one furniture door in which the at least one furniture door is arranged substantially parallel to and substantially completely outside the at least one side compartment of the stationary furniture part” as claimed.
With respect to claim 15: As modified, Gabl’s wall 26 and/or 27 meets “wherein the stationary furniture part has at least one side surface which at least region-wise delimits the at least one side compartment and at which the at least one guide rail of the arrangement for guiding the at least one furniture door is at least portion-25wise arranged” as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637